Memorandum on Petition to Rehear
A petition to rehear has been filed asking the Court to re-examine its opinion in the light of certain definitions in T.C.A. sec. 59-801; F. Britton McConnell v. Underwriters at Lloyds of London et al., 56 Cal. 2d 637, 16 Cal.Rptr. 362, 365 P.2d 418; and an assumption in the petition that a material fact was overlooked by the Court in reaching its conclusion.
We have reconsidered the opinion in the light of these complaints against it, and we are satisfied with it and deny the petition.
*547The whole problem the appellant, Lewellyn, has in this case is that he is defined ont of coverage by the policy, as we pointed ont in the opinion. So that the Code section relied on and the California case are not authority for a recovery. It is fundamental that reasonable, unambiguous insurance policy provisions will be enforced according to their plain meaning. And, since the trailing welding rig was not owned, was not being pulled by a private passenger or utility automobile, and since it was designed for use for business purposes with other than a private passenger automobile, there is no coverage afforded by the policy.
The petition to rehear is denied.